Citation Nr: 0814455	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  02-20 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating determination of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2006, the Board remanded this matter for further 
development.


FINDINGS OF FACT

1.  A low back or psychiatric disability was not reported on 
the examination when the veteran was accepted for active 
service.

2.  A low back disability clearly and unmistakably pre-
existed service, but there is not clear and unmistakable 
evidence that the disability was not aggravated in service.  

3.  The current low back disability is related to the low 
back disability identified in service. 

4.  The veteran's current anxiety and dysthymic disorder 
clearly and unmistakably pre-existed service, but were not 
clearly and unmistakably not aggravated in service.

5.  The current anxiety and dysthymic disorders are related 
to the anxiety and depression identified in service.


CONCLUSIONS OF LAW

1.  Lumbar strain was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(a) (2007).

2.  Anxiety disorder, not otherwise specified (NOS), and 
dysthymic disorder, were incurred in active service.  38 
U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.304, 3.306(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decisions in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service, and that the disease or injury was not aggravated by 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If the presumption of soundness is not rebutted, the claim is 
decided as an ordinary claim for service connection.  Wagner.

Service connection will be granted if it is shown that the 
appellant suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Low Back

On his June 1968 report of medical history completed for 
entrance into service, the veteran checked the "yes" box 
when asked if he had or had ever had back trouble of any 
kind.  The veteran was noted to have nonspecific back pain.  
At the time of the veteran's June 1968 pre-induction 
examination, there was no deformity of the spine.  Forward 
flexion was to 80 degrees.  There was no point tenderness or 
muscle spasm.  Lateral motion, rotation, and extension were 
within normal ranges.  Straight leg raising was normal as was 
Lasegue and Patrick testing.  There was no atrophy and no 
sensory motor deficits.  

Service medical records reveal that he was seen in February 
1969 for low back pain.  He reported that he had injured his 
back in 1966 lifting a tire.  He noted that he had been in 
constant pain since that time.  Physical examination revealed 
good range of motion in the recumbent position.   The veteran 
was able to straight leg raise to 90 degrees.  He was also 
able to move his knee to his chest.  When standing, the 
veteran was unable to bend more than 10 degrees.  X-rays 
performed at that time were normal.  A diagnosis of normal 
back evaluation was rendered.  The examiner stated that he 
suspected that the veteran was psychosomatic although 
secondary gain was a factor.  

The veteran was again seen with complaints of back pain in 
March 1969.  In a June 1969 treatment record, it was noted 
that the veteran had been hospitalized for back pain for 
three days in March.  Physical examination revealed increased 
muscle tone in the left lumbar region.  A diagnosis of "low 
back strain functional??" was rendered.  

In July 1969, the veteran reported continuing back pain.  
Deep tendon reflexes were normal.  He noted pain down his 
right leg.  A diagnosis of possible herniated disc was 
rendered.  Later in July 1969, the veteran was afforded an 
orthopedic consultation.  Physical examination revealed full 
range of motion.  There was no spasm.  The veteran could walk 
on his tippy toes and heels.  Fabere and Lasegue tests were 
normal.  X-rays were negative.  It was the examiner's 
impression that the veteran had no orthopedic disease.  

In September 1970, the veteran was again seen with complaints 
of low back pain.  At the time of the veteran's October 1970 
service separation examination, normal findings were reported 
for the spine and lower extremities.  

The veteran was hospitalized at the Retreat Hospital in June 
and July 1983, when he reported an approximately four year 
history of back pain.  He underwent CT and bone scans as well 
as X-ray examinations.  Investigations in the hospital were 
interpreted as showing no significant abnormalities.

In January and June 1984, Charles Bonner, M.D., reported that 
the veteran had post-traumatic fibrositis syndrome that 
resulted in back pain.

In November 1985, a private chiropractor reported that he had 
been treating the veteran for injuries sustained in an 
automobile accident in January 1984.  He was noted to have 
severe posterior misalignment of the lumbar vertebrae and 
deviation of the pelvis and sacral regions.

The veteran was afforded a VA examination in February 2007.  
At the time of the examination, the veteran reported that 
while stationed in Germany he was involved in an automobile 
accident.  He returned to the barracks and developed low back 
pain after 8 hours had passed.  He noted resting at the 
barracks since he only had 30 days left in the military.  The 
veteran indicated that subsequent to service, he was treated 
by private physicians and was subsequently diagnosed with 
degenerative disc disease.  

Physical examination performed on the thoracic sacrospinalis 
revealed spasm, guarding, pain with motion, tenderness, and 
weakness.  Muscle spasm was severe enough to be responsible 
for an abnormal gait and/or abnormal spinal contour.  The 
veteran presented in a wheelchair as he did not have his 
right lower prosthetic.  Lasegue sign was positive on both 
sides.  X-rays of the spine showed minimal anterior wedging 
of T12.  There was normal alignment.  The disc spaces were 
within normal limits.  

The examiner indicated that the veteran's claims folder, 
including his service medical records, had been reviewed.  
She further reported that medical literature had been 
reviewed in conjunction with the requested opinion.  The 
examiner noted the findings in the service medical records.  
She observed that since 1969, the veteran had been seen by 
numerous physicians and other health care providers for his 
back problems.  She also noted that the veteran had had 
several automobile accidents since 1969.  The examiner 
further observed that in 1984, the veteran's private 
physician stated that the veteran was suffering from post 
traumatic fibrositis syndrome and an exacerbation of his 
previous injuries.  

The examiner reported that medical literature revealed that 
most low back pain appeared to originate in the spinal 
musculature, more likely to be referred from ligaments or 
articulate structures.  She further noted that injury to the 
posterior thoracolumbar fascia, resulting in myofascial pain 
disorder and fibromyalgia, was common.  She stated that the 
most common cause of back pain was strain of one or another 
soft tissue elements in the back.  Sciatica might reflect 
compression of a lower nerve root due to a herniated nucleus 
pulposus, foraminal or spinal stenosis, or ligamentous 
hypertrophy; however, the nerve root may also be irritated by 
a synovial cyst, tumor, abscess, or other space filling 
lesion in the region.  

The examiner stated that based upon the claims folder 
documentation and medical literature it was her medical 
opinion that the veteran's chronic lower back pain was at 
least as likely as not aggravated by his military service.  

While the veteran reported some symptoms on the report of 
medical history on his pre-induction report of medical 
history, the pre-induction examination does not show that a 
back disability was found.  The history reported at the time 
of entrance examination does not constitute a condition being 
noted on examination for purposes of the presumption of 
soundness.  38 C.F.R. § 3.304(b)(1).  

The presumption of soundness is therefore for application.  
The veteran reported a pre-existing back injury and a 
continuity of back pain from the time of that injury.  He was 
competent to report the injury and symptoms.  Barr.  The VA 
examiner also found that the back disability pre-existed 
service.  The veteran has not reported the pre-existing 
injury at any time since service, but has also not denied the 
pre-existing injury.  The record is clear and unmistakable 
that a back disability pre-existed service.

A remaining question is whether the pre-existing back 
disability clearly and unmistakably was not aggravated in 
service.  The only medical opinion on this question was 
provided by the VA examiner.  That opinion supports a finding 
of aggravation.  Hence there is not clear and unmistakable 
evidence that the disability was not aggravated in service.  
The presumption of soundness is not rebutted and the appeal 
is adjudicated as a regular service connection claim.

The VA examiner did not report a clear diagnosis for the 
veteran's back pain.  Pain without an underlying condition is 
not considered a disability for VA purposes.  Sanchez-Benitez 
v. West, 13 Vet App 282 (1999).  The examiner did, however, 
note objective manifestations of back disability, such as 
muscle spasm and stated that the most likely cause of back 
pain was muscle strain.  These findings support a conclusion 
that there is a current disability.

The examiner's opinion that the current disability was as 
likely as not aggravated in service, serves to provide 
competent evidence linking the current disability to service.  
The elements for service connection are satisfied, and the 
claim is granted.

Psychiatric Disorder

At the time of the veteran's June 1968 pre-induction 
examination, normal psychiatric findings were reported.  On 
his June 1968 report of medical history, the veteran checked 
the "no" boxes when asked if he had or had ever had nervous 
trouble of any sort; depression or excessive worry; or 
frequent or terrifying nightmares.  The veteran did check the 
"yes" box when asked if he had or had ever had frequent 
trouble sleeping.  

The veteran was seen on several occasions with complaints of 
anxiety in service.  In September 1969, he was hospitalized 
for an acute situational reaction manifested by an acute 
anxiety attack.  This was noted to be possibly due to his 
unit's suspicion of his use of drugs.  It was reported to 
have occurred in the line of duty.  There was no resulting 
impairment. 

In January 1970 the veteran was noted to have a history of 
anxiety in the past with syncopal episodes and questionable 
seizures two days earlier.  A provisional diagnosis of 
anxiety was rendered.  

In February 1970, the veteran was seen with complaints of 
being vaguely anxious and depressed.  He was unable to 
concentrate and felt weak and tired.  The veteran indicated 
that he felt that everything that he did was noticed.  He 
stated that he guessed he was just paranoid.  The veteran was 
noted to be prone to accidents and injuries and a lot of 
situational problems.  

At the time of a February 1970 neurology consult, the veteran 
was noted to have been married for nine months.  He had had a 
history of anxiety in the past requiring one hospitalization.  
He was also noted to have had 2 episodes of unconsciousness 
recently.  The first was after a hot shower and a sudden 
onset of lightheadedness.  He turned the shower off, reached 
for the basin, and then felt nothing.  He had some movement 
of his body and incontinence.  He was unconscious for 30 
minutes and woke with lumps on his head and a cut forearm.  
Later that evening he had a second episode of dizziness, 
difficulty catching his breath, nervousness, tachycardia, 
etc., and a 5 minute loss of consciousness.  Neurological 
examination was normal.  A diagnosis of hyperventilation 
syndrome secondary to anxiety was rendered. 

The veteran was afforded a VA examination in February 2007.  
The examiner noted that the veteran was demonstrating PTSD 
symptoms but not from anything that occurred in combat or in 
the military.  The veteran stated that he never saw combat 
and that he was stationed in Germany.  He related his PTSD to 
mild harassment by superiors and stress related to being away 
from home in a foreign country.  The examiner observed that 
in a November 1985 treatment record it was indicated that 
veteran reported having been anxious his whole life.  
Diagnoses of dysthymia and chronic depression were reported 
at the time of the 1985 treatment.

The examiner further observed that the veteran's military 
records revealed concerns about depression and provided 
descriptions of panic episodes.  He noted that a September 
1970 treatment record indicated a history of anxiety and 
expressed concerns about an anxiety reaction and anxiety 
contributions to certain medical problems the veteran was 
having, including stomach upset.  The examiner also noted 
that a July 1969 note described symptoms such as 
hyperventilation, which were suspicious in the evaluator's 
mind at that time for anxiety problems.  The examiner stated 
that more directly, the veteran's symptoms at that time were 
suspicious for panic attacks.

The examiner indicated that the veteran had a host of medical 
problems which contributed to his current unhappiness.  The 
veteran reported having had a rough childhood, which included 
abuse.  He stated that his childhood was extremely stressful 
and the examiner indicated that his PTSD-like symptoms could 
be related to that factor.  The examiner noted that there was 
not clear information in the veteran's military records 
regarding what his anxiety at that time was attributable to.  
His strong suspicion was that it was related to the childhood 
abuse events that had never been resolved and that other 
stressors in the military seemed to exacerbate this.  

The examiner observed that the veteran described a history of 
panic attacks that began in his late teens or early twenties 
that occurred at times in the service and had occurred off 
and on for years.  He described efforts to stop those attacks 
through the use of drugs and stated that he always felt at 
high risk of relapse when anxious.  

Following examination, the examiner rendered diagnoses of 
anxiety disorder, not otherwise specified, and dysthymic 
disorder.  The examiner stated that both of these problems 
appeared to be attributable to unresolved childhood abuse 
events.  He noted that these symptoms were PTSD-like but did 
not meet the criteria for a diagnosis of PTSD.  The examiner 
also indicated that the veteran was demonstrating occasional 
panic episodes along with chronic feelings of anxiety that 
also appeared attributable to unresolved childhood events.  

He stated that none of the problems appeared to have 
originated in the service or were attributable to events that 
occurred in the service but were present in service, and 
records from 1969 and 1970 mentioned this treatment for 
anxiety problems but little attempt appeared to have been 
made at that time to get to the root of what was contributing 
to them.  

As to the question of whether it was at least as likely as 
not that the veteran's current depression was related to a 
disease or injury in service, the examiner stated that he was 
not sure exactly how to answer most accurately.  He noted 
that it did not appear that the veteran's problems with 
anxiety and depression related to any event that occurred 
while he was in service, but do appear to have been present 
while he was in the service and related to unresolved abuse 
events while he was growing up.  He indicated that the 
veteran had clearly been bothered by anxiety and depression 
throughout his lifetime related to the unresolved abuse.  

Because a psychiatric disability was not noted when the 
veteran was accepted for service, the presumption of 
soundness applies.  38 U.S.C.A. § 1111.

The veteran's report of lifelong symptoms and the examiner's 
opinion provide evidence of pre-existing psychiatric 
disability.  The VA examiner's statements could be read as 
finding a pre-existing disability.  Assuming arguendo that 
there is clear and unmistakable evidence of pre-existing 
disability, the evidence is not clear and unmistakable on the 
question of aggravation.

The veteran was seen with complaints of panic attacks and/or 
anxiety problems on many occasions in service.  As noted by 
the February 2007 VA examiner, there were no actual reports 
as to the underlying cause of the veteran's anxiety/panic 
problems in service.  While the February 2007 VA examiner has 
linked the veteran's currently diagnosed anxiety disorder and 
dysthymic disorder to events that occurred during his 
childhood, he has also stated that these disorders were 
present and manifested themselves during service as evidenced 
by the inservice findings.  Moreover, the veteran has 
reported the onset of the attacks occurring in his late 
teens/early twenties, which corresponds to his period of 
service, with no preservice attacks being clearly reported or 
noted.  

The symptoms reported during service appear to be more severe 
than those reported prior to service.  The VA examiner was 
not clear on this point, but the lack of clarity weighs the 
evidence against a finding that the disability was clearly 
and unmistakably not aggravated in service.

Because the evidence is not clear and unmistakable on the 
aggravation question, the presumption of soundness is not 
rebutted. The claim becomes one for ordinary service 
connection.  Wagner.  The evidence shows a current diagnosis 
of anxiety disorder, NOS, and dysthymic disorder, a 
continuity of symptomatology since active duty, and a nexus 
of the veteran's current diagnoses to his period of service.  

The VA examiner's opinion is not a model of clarity, but it 
can be read as linking current acquired psychiatric 
disabilities to service.  The examiner did not 

For a veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence. In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  I

Resolving reasonable doubt in the veteran's favor, service 
connection for an acquired psychiatric disability, namely 
anxiety disorder, NOS, and dysthymic disorder, is granted. 


ORDER

Service connection for lumbar strain is granted.

Service connection for anxiety disorder, NOS, and dysthymic 
disorder, is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


